 
 
I 
108th CONGRESS
2d Session
H. R. 5293 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mr. Jackson of Illinois introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To require States to conduct general elections for Federal office using an instant runoff voting system, to direct the Election Assistance Commission to make grants to States to defray the costs of administering such systems, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Majority Vote Act of 2004. 
2.FindingsCongress finds the following: 
(1)In some general elections the majority of voters split their votes between two similar candidates letting a third candidate, supported only by a minority of the electorate, win the election, thus denying the will of a majority of the voters. 
(2)In other general elections the majority of voters split their votes between two dissimilar candidates, letting a third candidate, supported by an even smaller minority of the electorate, determine the election victor, and again denying the will of a majority of the voters. 
(3)The simple plurality winner system used in most general elections for Federal office creates an incentive for candidates to engage in negative campaigning. 
(4)The principle of majority rule is violated when the majority does not choose the winner of an election, and denies the winner a mandate to govern. 
(5)A simple solution to this problem of non majority winners is to require the winner of an election to earn a majority of votes. 
(6)Instant runoff voting, as used in Utah Republican Party primaries, Ireland, Australia, and London, requires the winner of an election to earn a majority of votes. Voters rank candidates in case their favorite candidate is eliminated, and the votes of the candidate’s supporters count for their second choice in a runoff round. This process continues until one candidate earns a majority of votes. 
(7)By allowing voters to rank candidates, rather than choose just one, candidates are encouraged to engage in positive campaigning in order to receive a higher ranking from their opponents' supporters. 
(8)There is increased interest in instant runoff voting. For example, the system has been approved for use by voters in San Francisco, California, beginning with the 2004 municipal elections. In 1999, the New Mexico Senate passed legislation providing for a ballot measure under which voters would be allowed to implement instant runoff voting for Presidential elections. In Vermont, legislation to enact instant runoff voting for statewide offices, including the Presidential race, has been endorsed by Common Cause, the League of Women Voters, and the Grange. Additionally, the legislatures of States such as Maine, Maryland, Minnesota, and Washington in 2001 debated legislation to enact instant runoff voting for Presidential elections, and the Speaker of the California Assembly has introduced a bill to implement instant runoff voting in elections to fill vacancies in Congress.  
(9)In order to conduct an instant runoff election, voting equipment must be compatible with ballots that allow voters to rank candidates. 
(10)A majority of states currently conduct two-round runoff elections in some of their statewide, county, and municipal elections. Two-round elections cost the states millions of dollars each year and result in severe drop-offs in voter turnout. Voting equipment that is compatible with ranked ballots will give states, counties, and municipalities the option of saving millions of dollars and boosting voter turnout by consolidating two-round runoffs into one election.  
(11)Consistent with the national underinvestment in voting equipment, much of the Nation’s voting equipment is not currently compatible with ranked ballots. 
(12)There are currently no Federal mandatory minimum standards for voting equipment. Although the Federal Election Commission has promulgated voluntary standards, these voluntary standards do not include compatibility with ranked ballots. 
(13)The operation of our current voting and election system is run by approximately 13,000 separate and unequally administered voting jurisdictions. 
(14)National polls have shown that the American people support a voting system that is unitary. 
3.Requiring Use of Instant Runoff Voting For General Elections for Federal Office 
(a)In GeneralNotwithstanding any other provision of law, each State shall conduct general elections for Federal office held in the State during 2008 and each succeeding year using an instant runoff voting system, and shall ensure that the voting equipment and technology used to conduct the elections is compatible with such a system. 
(b)DefinitionsIn this Act, the following definitions apply: 
(1)The term Federal office has the meaning given such term in section 301(3) of the Federal Election Campaign Act of 1971 (2 U.S.C. 431(3)). 
(2)The term instant runoff voting system means a system for the election of candidates under which— 
(A)runoff counts of candidates are conducted in rounds; 
(B)voters may rank candidates on the ballot according to the order of preference; 
(C)if in any round no candidate receives a majority of the votes cast, the candidate with the fewest number of votes is eliminated and the remaining candidates advance to the next round; 
(D)in each round, a voter shall be considered to have cast one vote for the candidate the voter ranked highest on the ballot who has not been eliminated; and 
(E)the runoff counts are carried out automatically at the time the votes are cast and tabulated. 
(3)The term State includes the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, and the United States Virgin Islands. 
4.Grants to States to Defray Costs of Administering Instant Runoff Voting System 
(a)Establishment of grant programThere is established a program under which the Election Assistance Commission (hereafter in this Act referred to as the Commission) shall make grants to eligible States to defray the costs of administering an instant runoff voting system, including the costs of purchasing voting equipment, software, and other technology necessary for such a system. 
(b)Plan for programNot later than 60 days after the date of the enactment of this Act, the Commission shall develop and make public a plan describing the criteria to be used in the solicitation and approval of applications for grants under this Act and the criteria to be used in overseeing the use of funds provided under such grants, except that under such criteria the Commission may not require a State to match any portion of the amount awarded as a condition of eligibility. 
(c)Eligibility of States 
(1)In generalA State is eligible to receive a grant under the program under this section if it submits to the Commission (in such form and manner as the Commission may require) an application containing such information and assurances as the Commission may require. 
(2)Deadline for applicationThe Commission may not consider an application for a grant under this section unless the application is submitted prior to the expiration of the 60-day period which begins on the date the Commission makes public the plan developed under subsection (b). 
(3)Deadline for responseThe Commission shall approve or reject an application submitted under this subsection not later than 120 days after receiving the application. 
(4)Criteria for rejectionThe Commission may not reject an application submitted under this subsection unless it finds that— 
(A)the equipment, software, or other technology used to administer elections in the State is not compatible with an instant runoff voting system; or 
(B)the State does not provide for appropriate education for voters, poll workers, and election officials in the use of an instant runoff voting system. 
(d)Cap on amount of grantThe amount of any grant awarded to a State under the program under this section may not exceed the product of— 
(1)the number of residents in the State at the time the grant is awarded (based on the most recent decennial census); and 
(2)$12. 
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out the program under this section— 
(1)$500,000,000 for fiscal year 2005; and 
(2)such sums as may be necessary for fiscal year 2006 and each succeeding fiscal year. 
5.Relationship to other lawsNothing in this Act may be construed to supersede or conflict with the Voting Rights Act of 1965 (42 U.S.C. 1973aa et seq.) or the National Voter Registration Act of 1993 (42 U.S.C. 1973gg et seq.). 
6.SeverabilityIf any provision of this Act or amendment made by this Act, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this Act and amendments made by this Act, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding. 
 
